Opinion issued June 3, 2021




                                    In The

                              Court of Appeals
                                   For The

                         First District of Texas
                           ————————————
                              NO. 01-21-00278-CV
                          ———————————
   IN RE J-M MANUFACTURING COMPANY, INC., ANDREA JEAN
 THOMPSON, INDIVIDUALLY AND AS EXECUTRIX OF THE ESTATE
OF TRACY DEAN THOMPSON, DECEASED, AND MANDY THOMPSON
                      ZORN, Relators


           Original Proceeding on Petition for Writ of Mandamus


                        MEMORANDUM OPINION

      Relators, J-M Manufacturing Company, Inc., Andrea Jean Thompson,

Individually and as Executrix of the Estate of Tracy Dean Thompson, and Mandy

Thompson Zorn, have filed a petition for a writ of mandamus challenging the May




                                       1
24, 2021 Order Regulating Jury Trial entered by the Honorable Mark Davidson,

presiding pre-trial judge for asbestos multi-district litigation cases.1

      We deny relators’ petition for writ of mandamus. Any pending motions are

dismissed as moot.

                                    PER CURIAM
Panel consists of Justices Kelly, Guerra, and Farris.




1
      The underlying case is Andrea Jean Thompson, Individually and as Executrix of the
      Estate of Tracy Dean Thompson, Deceased, and Mandy Thompson Zorn, Cause No.
      2018-10109, in the 11th District Court of Harris County, Texas, the Honorable Mark
      Davidson presiding pre-trial judge for asbestos multi-district litigation cases.

                                            2